Citation Nr: 0512497	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  01-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for traumatic arthritis of the right knee, due to service-
connected recurrent dislocations of the right knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active military service from March 1985 to 
July 1996.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which reduced a 30 percent schedular rating for traumatic 
arthritis of the right knee - secondary to recurrent 
dislocations - to 20 percent effective April 13, 2000.  The 
RO also denied a claim for an extension of a temporary total 
disability evaluation for convalescence, under 38 C.F.R. 
§ 4.30, beyond November 30, 1999.  But the veteran only 
appealed the rating reduction.  See 38 C.F.R. § 20.200 
(2004).

FINDINGS OF FACT

1.  A February 1999 VA examination found that flexion was 
limited to 70 degrees and that the veteran had a loss of 20 
degrees of right knee extension.

2.  A more recent April 2000 VA rating examination found that 
flexion of the right knee was still limited to 70 degrees and 
that his extension was even worse, now limited to only 15 
degrees.

CONCLUSIONS OF LAW

1.  The criteria are met for restoration of the 30 percent 
rating for traumatic arthritis of the right knee due to 
service-connected recurrent dislocations of the right knee.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.344, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5260 (2004).

2.  The criteria also are met for a separate 20 percent 
rating for limitation of extension of the right knee since 
September 17, 2004.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 3.344, 4.2, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.41, 4.45, 4.59, Diagnostic Code 5261 (2004); 
VAOPGCPREC 9-2004 (effective September 17, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that VCAA notice must be 
provided to a claimant before the RO's initial adjudication 
of the claim.  Pelegrini II, at 115.



As mentioned, this appeal stems from a June 2000 RO rating 
action that was prior to the enactment of the VCAA in 
November 2000.  Consequently, the VCAA did not even exist 
when the RO initially adjudicated the claim and, therefore, 
could not possibly have complied with its terms.  But as 
interpreted by VAOGCPREC 7-2004, the Pelegrini II Court did 
not hold that if, as here, the VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
case must be returned to the RO for the adjudication to start 
anew, as though no previous adjudication had occurred.  Id. 
at 120.  Rather, VA need only ensure the appellant receives 
or since has received VCAA content complying notice such that 
he is not prejudiced.  And this already has occurred here 
because, once the VCAA was signed into law in November 2000, 
the RO sent the veteran a VCAA letter a relatively short time 
later, in May 2001.  So a remand for this reason is 
unnecessary because any defect with respect to the timing of 
the VCAA notice was mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's pre-VCAA adjudication in 
June 2000, the appellant since has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to the VA notices.  Indeed, he had time 
to identify and/or submit additional supporting evidence 
after the May 2001 VCAA letter, the June 2001 Statement of 
the Case (SOC), after he was sent an additional letter by the 
RO offering assistance in May 2003, and after the 
Supplemental SOCs (SSOCs) in July and December 2004 when the 
RO readjudicated the claim based on the additional evidence 
that had been received since the initial rating decision and 
SOC.

And this all occurred before certification of the appeal to 
the Board, after which there was still additional time (90 
more days) to identify and/or submit additional supporting 
evidence and even beyond that with justification for delay.  
38 C.F.R. § 20.1304.  Therefore, notwithstanding requirements 
of Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal is not prejudicial error.  See, e.g., 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOCs may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters that were provided to 
the appellant do not contain the precise language specified 
in 38 C.F.R. § 3.159(b)(1), the Board finds that the 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to the claim.  The VCAA letters 
requested the appellant to provide or identify any evidence 
supporting the claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice the 
appellant, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran has been 
provided several VA rating examinations over the years to 
obtain medical opinions concerning the severity of his right 
knee disability - which are determinative in the specific 
context of the claim at issue insofar as whether it was 
appropriate to reduce his rating.  And the private clinical 
records of his two right knee surgeries since service also 
are on file.  He declined his opportunity to testify at a 
hearing in support of his claim, and the more recent 
statements and correspondence from him do not make reference 
to or otherwise mention any additional treatment from other 
sources (e.g., private or non-VA, etc.). 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Background

Historically, following VA examination in November 1996 and 
receipt of private clinical records of the veteran's first 
post-service right knee surgery in April 1997, an October 
1997 rating decision granted service connection for chronic 
dislocations of the right knee and assigned an initial 10 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective July 16, 1996 (the day after 
his discharge from active service).  Also, a temporary total 
disability rating, under 38 C.F.R. § 4.30, was assigned for 
the period from April 25, 1997, until the 10 percent 
schedular rating was resumed effective July 1, 1997.  After 
the veteran was notified that same month, no appeal was 
taken.  

Following VA examination on February 4, 1999, a February 1999 
rating decision granted service connection for traumatic 
arthritis of the right knee secondary to the recurrent 
dislocations and assigned an initial, and separate, 30 
percent disability rating effective February 4, 1999.  The 
initial 10 percent rating for the chronic dislocations of the 
right knee was confirmed and continued.  After the veteran 
was notified that same month, no appeal was taken.  

After receipt of private clinical records of the veteran's 
second post-service right knee surgery in October 1999, a 
March 2000 rating decision assigned a temporary total 
disability rating under 38 C.F.R. § 4.30 for the period from 
October 18, 1999, until the 30 percent schedular rating was 
resumed effective December 1, 1999.  After the veteran was 
notified the next month, no appeal was taken.  



Then, after receipt of an April 2000 note from Dr. Schwartz 
and VA rating examination on April 13, 2000, the June 2000 
rating decision at issue reduced the 30 percent schedular 
rating for the traumatic arthritis of the right knee, 
secondary to the recurrent dislocations, to 20 percent as of 
April 13, 2000.  The RO also denied an additional claim for 
an extension of the temporary total disability evaluation 
under 38 C.F.R. § 4.30 beyond November 30, 1999.  The appeal 
concerning the rating reduction ensued.

The veteran since has been afforded another VA rating 
examination in June 2003.

A December 2004 SSOC determined that, under VAOGPREC 9-2004, 
separate ratings were not warranted for limitation of 
extension and for limitation of flexion of the right knee.

Notice of Reduction

38 C.F.R. § 3.105(e) provides that, when the disability 
rating of a service-connected condition is reduced and would 
cause a reduction in the compensation payments made, a rating 
proposing the reduction must be prepared and an opportunity 
must be given for submission of evidence.  The authorizing 
statute for 38 C.F.R. § 3.105(e) is 38 U.S.C. § 5112(b)(6) 
(formerly 38 U.S.C. § 3012(b)(6)).  

In VAOPGCPREC 71-91, it was stated that based on the plain 
language of 38 C.F.R. § 3.105(e), it is applicable only when 
two factors are present:  (1) there is a reduction in 
evaluation of a service-connected disability or employability 
status; and (2) the lower evaluation would result in a 
reduction and discontinuance of compensation payments 
currently being made.  A reduction in evaluation is not 
synonymous with reduction in compensation, i.e., a reduction 
in a single disability does not always result in reduction in 
compensation.  Accordingly, reduction in evaluation with no 
corresponding reduction in compensation simply does not meet 
the criteria of 38 C.F.R. § 3.105(e).  

The effect of the June 2000 reduction of the disability 
evaluation for the service-connected traumatic arthritis of 
the right knee did not result in a reduction in the overall 
disability compensation, i.e., the combined disability 
rating.  

Under 38 C.F.R. § 4.25, the combined ratings table, the 30 
percent rating for traumatic arthritis combined with the 10 
percent rating for the chronic dislocations of the right knee 
equates to 37 percent.  This 37 percent then further combined 
with the only other compensable rating of 10 percent for a 
service-connected low back disorder equates to 43 percent.  
This figure was then rounded down to 40 percent.  (Under 
38 C.F.R. § 4.25(a), combined value will then be converted to 
the nearest number divisible by 10, and combined values 
ending in 5 will be adjusted upward.)

The application of the combined ratings table is mandatory.  
38 U.S.C.A. § 1157 (West 2002).  

As noted in the September 2001 Memorandum from the veteran's 
representative, the June 2000 rating decision did not list 
two additional service-connected disabilities (nor did rating 
decisions in December 1997 and February 1999).  These were 
residuals of a fracture of the left middle finger and 
residuals of a fracture of the left wrist.  These disorders 
were subsequently listed in a February 2002 rating decision.  
However, these disorders had been assigned noncompensable 
disability evaluations since the November 1996 rating 
decision that granted service connection for them.  
Nevertheless, as acknowledged by the representative in 
September 2001, because these disorders were assigned 
noncompensable (i.e., 0 percent) ratings there was no 
resulting impact on calculating the combined rating under 
§ 4.25.

The impact of the June 2000 rating decision was that a 20 
percent rating for traumatic arthritis combined with the 10 
percent rating for the chronic dislocations of the right knee 
equates to 28 percent.  This 28 percent then further combined 
with the only other compensable rating of 10 percent for the 
service-connected low back disorder equates to 35 percent.  
This figure is then rounded up to 40 percent.

Thus, since the June 2000 rating decision at issue did not 
actually result in a change in the overall combined 
disability rating, a predetermination notice under 38 C.F.R. 
§ 3.105(e) was not required.

38 C.F.R. § 3.344

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  But 38 C.F.R. § 3.344(c) stipulates that 
the provisions of 38 C.F.R. § 3.44(a) apply to ratings that 
have continued for long periods at the same level (meaning 5 
years or more) and do not apply to disabilities that have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

Here, the 30 percent rating for traumatic arthritis was not 
in effect for at least 5 years.  Instead, it was in effect 
for only a little more than one year.  Hence, under 38 C.F.R. 
§ 3.344(c), the provisions of 38 C.F.R. § 3.344(a) are not 
applicable.

Factual Background

VA general medical and dermatology examinations in November 
1996 yielded no specific findings concerning the veteran's 
right knee, but during the general medical examination he 
related having dislocated his right knee on three occasions 
during service.  And he complained of right knee pain.  He 
was able to travel alone.

On VA joints examination in November 1996 the veteran again 
reported having dislocated his right patella three times 
during service.  He had not had right knee surgery but had 
experienced chronic swelling following over-exertion.  He had 
aches and pains after prolonged standing, walking, and 
exposure to cold, damp weather.  On examination his right 
knee was not tender or swollen.  The patella was mobile but 
tender.  Extension was full to 0 degrees and flexion was 
limited to 105 degrees.  There was no evidence of ligamentous 
laxity.  X-rays revealed no evidence of any soft tissue, bony 
or joint abnormality.  The diagnoses included chronic 
dislocation of the right patella.  

A pre-operative report in March 1997 from Dr. Farrell 
indicates the veteran's most recent subluxation of the right 
patella was about one year earlier.  On examination he had an 
easily subluxable patella with crepitation.  He had pain on a 
regular basis on going up and down stairs and the patella 
subluxed when he swung a bat.  X-rays revealed a possible 
single loose body in the medial side of the knee.  The next 
month he underwent arthroscopy of the right knee with 
patellar shaving and lateral release.  Also on file are color 
photographs taken during the arthroscopic procedure.  There 
are handwritten notations on the margins of the photographs, 
but there are not shown to have been made by any medical 
personnel and appear to have been made, instead, by the 
veteran.  One of the notations states there was an incomplete 
tear of the "ACL" (anterior cruciate ligament) and another 
notation is "CMP severe" (referring to chondromalacia of 
the patella).  

At the February 1999 VA rating examination the veteran 
complained of constant right knee pain when he walked or 
over-exerted himself.  On examination there was minimal 
tenderness under the patellar joint and a well-healed 
(surgical) scar on the joint.  Passive range of motion 
extension was limited, with a 20 degree residual extension 
deficit and flexion was from 20 to 70 degrees.  There was no 
evidence of easy fatigability.  There was no incoordination 
or additional loss of range of motion.  The diagnosis was 
traumatic arthritis of the right knee joint secondary to 
recurring dislocation, with range of motion as noted.  It was 
further stated that "DeLuca's" criteria had already been 
applied in this case.  

The operative report of the veteran's second post-service 
right knee surgery in October 1999 reflects that he had a 
right proximal and distal patella realignment with 
chondroplasty of the patella and trochlear groove.  

An April 2000 note from Dr. Schwartz indicates that following 
the October 1999 surgery the veteran was in rehabilitation 
for about 6 months with a 4-month period of convalescence.  

On VA examination in April 2000 it was noted the veteran had 
traumatic arthritis of the right knee joint secondary to 
recurrent dislocations.  In October 1999 he had surgical 
tightening of the ligaments and had hardware put in the knee 
joint to tighten and prevent dislocation.  He had not had any 
recurrent dislocations of the knee since, although he 
complained of chronic pain in it from the arthritis.  He had 
stiffness while walking, going up and down stairs, and when 
lifting heavy objects.  On objective physical examination 
there was a well-healed scar about 8 inches long on the 
anterior aspect of the knee joint.  There was evidence of 
tenderness in the medial and lateral compartments.  "Passive 
range of motion of the knee joint was tested.  Flexion was 
between 0 and 70 degrees.  Extension was 15 degrees, with an 
extension deficit.  Flexion was between 15 and 70 degrees."  
There was no evidence of easy fatigability, incoordination or 
additional loss of range of motion and no weakened motion.  
There was no evidence of laxity of the knee joints.  
The impression was traumatic arthritis of the right knee 
joint with range of motion as noted.  It was noted that 
"DeLuca's" criteria for this joint had been applied and 
there was no abnormality.  

The VA examinations in 1996 and 1999 cumulatively elicited 
findings addressing patella tenderness and range of motion of 
the right knee.  They also found no ligamentous laxity, easy 
fatigability or additional loss of range of motion.  
These same findings were elicited on the VA examination in 
April 2000, which was the basis for the rating reduction.

According to 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis 
is rated as degenerative arthritis under DC 5003.  And DC 
5003, in turn, requires consideration of the extent of 
limitation of motion - as determined by DC 5260 (for 
flexion) and 5261 (for extension).  VA adjudicators also must 
consider 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to 
functional loss due to pain, etc.  See also VAOGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOGCPREC 9-98 (August 
14, 1998); and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by 
X-rays, compensation may be awarded under three 
circumstances:  (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  



Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable, i.e., 0 percent rating is warranted if 
flexion is limited to no more than 60 degrees; a 10 percent 
rating requires flexion limited to no more than 45 degrees, a 
20 percent rating to no more than 30 degrees, and a 
30 percent rating to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees; a 10 percent rating 
requires extension limited to no more than 10 degrees, 
a 20 percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.  

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping 
such that separate ratings may be assigned for limitation of 
knee flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation 
of knee extension (38 C.F.R. § 4.71a, DC 5261) without 
violation of the rule against pyramiding, at 38 C.F.R. 
§ 4.14, regardless of whether the limited motions are from 
the same or different causes.

Also, because pain can cause limitation of motion, a rating 
for limitation of motion under DC 5260 or 5261 should take 
into consideration the degree of additional range of motion 
loss due to pain under 38 C.F.R. § 4.40 and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

As already alluded to, the RO applied VAOGPREC 9-2004 in the 
December 2004 SSOC and determined that a rating in excess of 
the current 20 percent disability rating was not warranted.  
It must also be noted that VAOGPREC 9-2004 was not in effect 
at the time of the June 2000 rating decision that involved 
the schedular reduction herein at issue.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003, provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257, was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

But in VAOGCPREC 9-98, it was held that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
the limitation of motion under DC 5260 or 5261 need not be 
compensable but must at least meet the criteria for a 0-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  In other words, a compensable degree of limited 
motion under DCs 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under DC 5257, if there is X-ray evidence of 
arthritis and also painful motion under 38 C.F.R. § 4.59.  

Here, there is no evidence of ankylosis of the right knee or 
evidence of dislocated cartilage, locking of the knee, 
removal of semilunar cartilage, malunion of the tibia or the 
fibula, or genu recurvatum.  So the provisions of 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5259, 5262, 5263 are not applicable.  

While VAOPGCPREC 32-97, issued on July 1, 1997, provided for 
separate ratings for arthritis of a knee and instability of a 
knee, at the time of the October 1997 rating decision that 
granted service connection for recurrent right patella 
dislocations there was no diagnosis of arthritis of the right 
knee.  The first such diagnosis was on VA examination in 
February 1999, after which the February 1999 rating decision 
granted separate evaluations - with 30 percent assigned for 
traumatic arthritis based on the finding on VA examination in 
February 1999 of limited flexion and extension.  A 30 percent 
rating is the maximum rating for limited flexion, if flexion 
is limited to no more than 15 degrees.  The 1999 VA 
examination found that flexion, normally to 140 degrees, was 
to only 70 degrees, and extension, normally to a full 180 
degrees (sometimes described as 0 degrees or full extension) 
was to only 160 degrees, i.e., there was a loss of 20 degrees 
of extension.  These findings correlate to a 30 percent 
rating under either DC 5260 for rating flexion and under DC 
5261 for rating extension.

Subsequently, the April 2000 VA examination also found that 
extension was limited to no more than 15 degrees.  This 
warrants only a 20 percent disability rating under DC 5261.  
So, seemingly, a rating reduction was indeed warranted.  On 
the other hand, the April 2000 VA examination also found that 
flexion was limited to only 70 degrees (as was found on VA 
examination in 1999).  And as stated, this warrants a 30 
percent disability rating under DC 5260.

So the VA examination in April 2000 did not, overall, 
definitely establish there was such an improvement as to 
warrant a reduction to a 20 percent disability rating.  

Accordingly, restoration of the 30 percent disability rating 
is warranted.  

This does not end the matter, however.  In seeking 
restoration of the 30 percent rating, the Board notes that 
given the finding on VA examination in April 2000 of 
limitation of extension to only 15 degrees, a separate 20 
percent rating also is warranted under DC 5261, pursuant to 
VAOPGCPREC 9-2004 (September 17, 2004).

Prior to VAOPGCPREC 9-2004, separate ratings were no 
warranted for limited flexion and extension of a knee.  So 
this precedent opinion constituted a liberalizing VA issue 
within the meaning of 38 C.F.R. § 3.114(a) (2004).  Thus, the 
effective date for the separate 20 percent rating cannot 
predate this precedent opinion.

In sum, restoration of the 30 percent rating for traumatic 
arthritis of the right knee is warranted, as is assignment of 
a separate 20 percent rating based on limited extension of 
the right knee since September 17, 2004.


ORDER

The claim for restoration of the 30 percent rating for 
traumatic arthritis of the right knee is granted.

Also granted is a separate 20 percent rating based on limited 
extension of the right knee as of September 17, 2004, subject 
to the laws and regulations governing the payment of VA 
compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


